COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00090-CV


Arlington Surgicare Partners, Ltd.     §    From the 352nd District Court
d/b/a Baylor Surgicare at Arlington;
Jonathan Bond; Carolyn Exley; Brett    §    of Tarrant County (352-264845-13)
Brodnax; Arlington Orthopedic and
Spine Hospital, LLC d/b/a Baylor       §    October 1, 2015
Orthopedic and Spine Hospital at
Arlington, Ltd.; Baylor Health         §    Opinion by Justice Walker
Services; USP Texas, L.P.; USP
North Texas, Inc.; United Surgical
Partners International, Inc.; Texas
Health Ventures Group, LLC; THVG
Arlington GP, LLC; and Texas Health
Venture Arlington Hospital, LLC

v.

CFLS Investments, LLC; Joe T.
Southerland, DPM; Richard Alan
Carter, DO; Janis R. Cornwell, MD;
Linnie V. Rabjohn, DPM; John R.
Landry, DPM; Froeschke
Investments, Ltd.; Zoezy 1 Superstar
Gp, LLC; The Walker Group, LP;
Wong Family Holdings, LLC;
Fallopian Disaster Holdings, LP;
Matlock OB-Gyn Associates, PA;
and David B. Graybill, DO

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s March 17, 2015 amended judgment. It is
ordered that this judgment is reversed to the limited extent that paragraph

number 3 of the judgment denies Appellants’ motion for summary judgment on

grounds that are based on Section 12.01. The case is ordered remanded to the

trial court for further proceedings consistent with this opinion.

      It is further ordered that appellees CFLS Investments, LLC; Joe T.

Southerland, DPM; Richard Alan Carter, DO; Janis R. Cornwell, MD; Linnie V.

Rabjohn, DPM; John R. Landry, DPM; Froeschke Investments, Ltd.; Zoezy 1

Superstar Gp, LLC; The Walker Group, LP; Wong Family Holdings, LLC;

Fallopian Disaster Holdings, LP; Matlock OB-Gyn Associates, PA; and David B.

Graybill, DO shall pay all of the costs of this appeal, for which let execution issue.



                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Sue Walker____________________
                                         Justice Sue Walker